Case: 21-60940     Document: 00516343057         Page: 1     Date Filed: 06/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-60940                         June 3, 2022
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leonel Nazario Ramos-Guerrero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:14-CR-80-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Leonel Nazario Ramos-Guerrero appeals his sentence stemming from
   the revocation of the supervised release he had been serving following a
   conviction for illegal reentry into the United States. He argues that his




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60940      Document: 00516343057          Page: 2   Date Filed: 06/03/2022




                                    No. 21-60940


   sentence is substantively unreasonable. For the following reasons, we
   AFFIRM.
          In the underlying criminal case from 2015, Leonel Nazario Ramos-
   Guerrero, a Mexican national, was convicted in the Southern District of
   Mississippi for illegal reentry into the United States in violation of 8 U.S.C.
   § 1326(a)(2) and (b)(2). The conviction, his third for that same offense,
   resulted in a sentence of 50 months’ incarceration followed by three years
   supervised release. The terms of Ramos-Guerrero’s supervised release
   included requirements that he “shall not commit another federal, state or
   local crime” and that he “shall not re-enter the United States without written
   permission of the Secretary of Homeland Security.” After Ramos-Guerrero
   was released from prison, he was deported back to Mexico and his term of
   supervised release began on September 7, 2018.
          In August 2020, Ramos-Guerrero was arrested in San Antonio, Texas,
   and charged with illegal reentry into the United States (for which he was
   ultimately sentenced to 27 months’ imprisonment). After that arrest in
   Texas, Ramos-Guerrero faced a petition in the Southern District of
   Mississippi to revoke his supervised release for his 2015 illegal reentry
   conviction. That petition was based on allegations that he violated the terms
   of his supervised release by reentering the United States without permission
   and thereby committing another criminal offense. At his revocation hearing,
   Ramos-Guerrero admitted the violations and his supervised release was
   revoked. The district court found that the violations constituted Grade B and
   Grade C violations; therefore, based on his criminal history category of V, his
   guideline sentencing range was 18-24 months’ incarceration.
          The district court then listened to an allocution from Ramos-
   Guerrero. Ramos-Guerrero acknowledged that he was “guilty of coming
   back,” apologized, and explained the circumstances surrounding his return




                                         2
Case: 21-60940      Document: 00516343057          Page: 3    Date Filed: 06/03/2022




                                    No. 21-60940


   in this instance. Specifically, he said that previously he had “never tried to
   stay in Mexico” and that, while he had committed to remain following his
   most recent deportation, he was later “picked up by the cartel and got beat
   up and left for dead, broke [his] jaw, and as a result of that, [had] PTSD
   now.” Following the attack, he became afraid that if he remained in Mexico,
   he “was going to die or maybe put [his] mom and dad in some problems,
   because if [the cartel] came looking for [him], [he] was staying with [his] mom
   and dad.” Those fears prompted his decision to return.
          Following Ramos-Guerrero’s allocution, his counsel acknowledged
   the recommendations of the advisory guideline range and Sentencing
   Commission policy statements to run the sentence consecutive to Ramos-
   Guerrero’s sentence in Texas on the new illegal reentry conviction. Counsel
   then requested that the court run the revocation sentence concurrent to the
   Texas sentence, either in part or in total, given the length of that sentence.
          The district court sentenced Ramos-Guerrero to 18 months’
   imprisonment, to run consecutive to the Texas sentence. In doing so, the
   court considered several statutory factors from 18 U.S.C. § 3553 and found
   the following factors relevant: “The need to afford adequate deterrence to
   criminal conduct, the need to protect the public, and the need to control the
   offender’s conduct.” The court further noted that Ramos-Guerrero “has not
   been deterred from engaging in criminal conduct and continuing to return
   illegally.” While the court was “sympathetic and understands why [Ramos-
   Guerrero] may feel an impulse to do what he did,” that sympathy did not
   “change the fact that [Ramos-Guerrero’s actions were] against the law in this
   country” and had “happened repeatedly.” The district court also noted that
   Ramos-Guerrero’s criminal history category of V was “significant” and
   “reflect[ed] a repeated defiance of the laws of this country.” The court lastly
   stated that, in fashioning its sentence, it “carefully considered the advisory
   policy statement” of the guidelines and “the appropriate factors” from 18



                                          3
Case: 21-60940      Document: 00516343057          Page: 4   Date Filed: 06/03/2022




                                    No. 21-60940


   U.S.C. §§ 3553(a) and 3582. Following the issuance of the sentence, neither
   party objected. Ramos-Guerrero timely appeals.
          Ramos-Guerrero challenges only the substantive reasonableness of his
   sentence. “A [revocation] sentence is substantively unreasonable if it
   (1) does not account for a factor that should have received significant weight,
   (2) gives significant weight to an irrelevant or improper factor, or
   (3) represents a clear error of judgment in balancing the sentencing factors.”
   United States v. Winding, 817 F.3d 910, 914 (5th Cir. 2016) (alteration in
   original) (quoting United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013)).
   Because Ramos-Guerrero did not object to the substantive reasonableness of
   his sentence before the district court, we review for plain error. See United
   States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013). “To prevail on plain error
   review, a defendant must show that an error occurred, that the error was clear
   or obvious, and that the error affected his substantial rights.” United States
   v. Walker, 742 F.3d 614, 616 (5th Cir. 2014). Even then, “the decision to
   correct the forfeited error is within the court’s sound discretion, which will
   not be exercised unless the error seriously affects the fairness, integrity, or
   public reputation of judicial proceedings.” Id.
          Ramos-Guerrero is unable to clear that high bar here. The district
   court issued Ramos-Guerrero a sentence that was within the guidelines
   range. Further, Ramos-Guerrero has no complaint with the calculation of the
   guidelines range. “Sentences within a properly-calculated guidelines range
   enjoy a presumption of reasonableness.” United States v. Diaz Sanchez, 714
   F.3d 289, 295 (5th Cir. 2013). In addition, the relevant policy statement from
   the Sentencing Commission states that “[a]ny term of imprisonment
   imposed upon the revocation of . . . supervised release shall be ordered to be
   served consecutively to any sentence of imprisonment that the defendant is
   serving[.]” U.S.S.G. § 7B1.3(f). As stated above, Ramos-Guerrero must
   rebut that presumption by pointing to an unreasonable failure by the district



                                         4
Case: 21-60940      Document: 00516343057          Page: 5    Date Filed: 06/03/2022




                                    No. 21-60940


   court to consider the correct factors or an unreasonable balancing of the
   factors. He cannot. The district court was guided by the correct statutory
   factors, such as the need for deterrence, and made no error in finding that the
   issued within-guidelines sentence was necessary to hopefully deter Ramos-
   Guerrero from what would be his fifth illegal reentry into the United States.
   And it was not unreasonable nor an error for the district court to follow the
   clear dictates of the Sentencing Commission by having said sentence run
   consecutive to Ramos-Guerrero’s other sentence.
          To demonstrate unreasonableness, Ramos-Guerrero points to the fact
   that his return was motivated by the violence he suffered at the hands of a
   cartel in Mexico and his fear for his family. The district court explicitly
   considered that countervailing factor, and indeed stated it was
   “sympathetic” to what Ramos-Guerrero had faced and understood “why he
   may feel an impulse to do what he did.” The district court simply found that
   factor did not outweigh the need for deterrence and the unambiguous
   guidance of the Sentencing Commission. See United States v. Chavez-Perez,
   844 F.3d 540, 546 (5th Cir. 2016), cert. denied, 137 S. Ct. 2215 (2017) (finding
   that neither “proposed arguments regarding [the defendant’s] family
   situation nor the dangers he faced in Mexico” would necessarily affect a
   sentence where the district court placed heavy weight on repeated criminal
   violations). It is “the sentencing judge [who] is in a superior position to find
   facts and judge their import[.]” United States v. Campos-Maldonado, 531 F.3d
   337, 339 (5th Cir. 2008). Especially given the sharper view of the case the
   district court enjoyed from its vantage point, it was not error, clear or
   otherwise, for the court to strike the balance it did—a balance that faithfully
   followed a path well-lit by statute and the Sentencing Guidelines and reached
   a destination that was not only within the guidelines range but at its low end.
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.



                                          5